         Case 2:20-cv-02250-WB Document 16 Filed 07/22/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

HEALTH FLEET AMBULANCE, INC.,                            CIVIL ACTION
              Plaintiff,

              v.

MARKEL INSURANCE COMPANY,                                NO. 20-2250
              Defendants.

                                         ORDER

       AND NOW, this 22nd day of July, 2020, upon consideration of Defendant’s Motion to

Dismiss (ECF 9), Plaintiff’s Response thereto (ECF 12) and Defendant’s Reply (ECF 13), IT IS

ORDERED that Defendant’s Motion is GRANTED.

                                                  BY THE COURT:


                                                  /s/Wendy Beetlestone, J.

                                                  _______________________________
                                                  WENDY BEETLESTONE, J.
